    Case 20-07423          Doc 58       Filed 12/25/20 Entered 12/25/20 23:16:07                   Desc Imaged
                                       Certificate of Notice Page 1 of 3
Form definm13

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604


In Re:
Jason T Kostelyk                                                 Case No. 20−07423
449 Circle Ave                                                   :
Willowbrook, IL 60527                                            Chapter : 13
SSN: xxx−xx−9024 EIN: N.A.                                       Judge :   Janet S. Baer

Dorothy M Kostelyk
449 Circle Ave
Willowbrook, IL 60527
SSN: xxx−xx−2187 EIN: N.A.



                        NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 13 CASES
                             OF REQUIRED DOCUMENTS FOR DISCHARGE

     Unless an approved Personal Financial Management Course Provider has notified the Court that you have
completed the course, you must file the following documents in order to receive a discharge.

            Official Form 423, Certification About a Financial Management Course. In joint cases, the form must be
completed and filed by each debtor. Please include the certificate number on Official Form 423 or attach the
certificate you received from the approved Personal Financial Management Course Provider.

    A list of "Approved Debtor Education Providers" is available at the U.S. Trustee's website at
www.justice.gov/ust/eo/bapcpa/ccde/index.htm.

      Official Form 423 is available on our website at www.ilnb.uscourts.gov/Forms/

          Debtor's Declaration Domestic Support Obligations. In joint cases, the form must be completed and filed by
each debtor. The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our
website at www.ilnb.uscourts.gov/Forms/Form_Orders.cfm

       If you do not file the required documents, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.

If you are represented by an attorney, please contact your attorney for guidance.

If you have any questions about submitting the form, please call 312−408−5000.

                                                             FOR THE COURT

Dated: December 23, 2020                                     Jeffrey P. Allsteadt, Clerk
                                                             United States Bankruptcy Court
           Case 20-07423                 Doc 58         Filed 12/25/20 Entered 12/25/20 23:16:07                                      Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                               United States Bankruptcy Court
                                                                Northern District of Illinois
In re:                                                                                                                  Case No. 20-07423-JSB
Jason T Kostelyk                                                                                                        Chapter 13
Dorothy M Kostelyk
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                   User: corrinal                                                              Page 1 of 2
Date Rcvd: Dec 23, 2020                                                Form ID: definm13                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.

#                 Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                  the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 25, 2020:
Recip ID                 Recipient Name and Address
db                     + Jason T Kostelyk, 449 Circle Ave, Willowbrook, IL 60527-6117
jdb                   #+ Dorothy M Kostelyk, 449 Circle Ave, Willowbrook, IL 60527-6117

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 25, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 23, 2020 at the address(es) listed
below:
Name                               Email Address
David H Cutler
                                   on behalf of Debtor 1 Jason T Kostelyk cutlerfilings@gmail.com r48280@notify.bestcase.com

Glenn B Stearns
                                   stearns_g@lisle13.com

Molly S Simons
                                   on behalf of Creditor Fifth Third Bank bankruptcy@sottileandbarile.com

Nisha B Parikh
                                   on behalf of Creditor Fifth Third Bank National Association ILBankruptcy@dallegal.com
           Case 20-07423          Doc 58        Filed 12/25/20 Entered 12/25/20 23:16:07                             Desc Imaged
                                               Certificate of Notice Page 3 of 3
District/off: 0752-1                                          User: corrinal                                                Page 2 of 2
Date Rcvd: Dec 23, 2020                                       Form ID: definm13                                            Total Noticed: 2
Patrick S Layng
                             USTPRegion11.ES.ECF@usdoj.gov

Theodore Konstantinopoulos
                             on behalf of Creditor Fifth Third Bank National Association ILbankruptcy@dallegal.com


TOTAL: 6
